F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                    JUN 9 1997
                                     TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk

 ROBERT EARNEST WILSON,

           Plaintiff-Appellant,
 v.                                                             No. 96-6274
 JACK COWLEY, ROBERT BERNARD,                            (D.C. No. CIV-96-288-T)
 DR. SKYAMKANT S. KALKARNI,                                    (W.D. Okla.)
 M.D., and GEORGE ROACH,

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


       Robert Earnest Wilson, an inmate at the Oklahoma State Reformatory, filed this

§ 1983 action pro se against prison officials alleging that the officials failed to provide

him adequate medical treatment following an injury to his ankle in violation of the Eighth

Amendment. Defendants submitted a Martinez report, see Martinez v. Aaron, 570 F.2d

       *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. 34.1.9. The case is therefore ordered
submitted without oral argument.
317 (10th Cir. 1978) (en banc), and moved for summary judgment under Fed. R. Civ. P.

56. A magistrate judge thoroughly reviewed the facts and recommended the Defendants’

motion be granted. The district court adopted the recommendation over Plaintiff’s

objection. Plaintiff appeals. Our jurisdicton arises under 28 U.S.C. § 1291. We review

de novo, Hayes v. Marriott, 70 F.3d 1144, 1146 (10th Cir. 1995), and affirm.

       We have reviewed the parties’ briefs, pleadings, affidavits, and the entire record

before us. We agree with the district court substantially for the reasons set forth in its

order adopting the magistrate’s recommendation and granting Defendants’ motion for

summary judgment. Vol. I, docs. 10, 14.

       AFFIRMED.

                                                   Entered for the Court,



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                              2